284 F.2d 285
109 U.S.App.D.C. 151
Leonard TRUESDALE, Appellantv.UNITED STATES of America, Appellee.
No. 15477.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 1, 1960.Decided Nov. 17, 1960.

Appeal from the United States District Court for the District of Columbia; Edward M. Curran, District Judge.
Mr. Stephen B. Scallen, Minneapolis, Minn.  (appointed by this court) for appellant.
Mr. Daniel J. McTague, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.  Mr. John Jude O'Donnell, Asst. U.S. Atty., also entered an appearance for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and FAHY, Circuit Judges.
PER CURIAM.


1
Convicted of assault with a dangerous weapon, Leonard Truesdale appeals.  He complains of statements made by the prosecutor in his closing argument to the jury, of questions asked in the crossexamination of his character witness, and of the court's instruction on flight as showing consciousness of guilt.


2
We find no error affecting substantial rights.


3
Affirmed.